In a negligence action to recover damages for personal injuries, in which defendant served a third-party complaint for indemnification, and in which the third-party defendant served a fourth-party complaint for a declaratory judgment that plaintiff’s accident was within the coverage of an automobile liability policy issued by the fourth-party defendant insurance company to the fourth-party defendant Hudson Valley Concrete Corporation, both of said fourth-party defendants appeal from an order of the Supreme Court, Dutchess County, dated July 29, 1960, and entered in Orange County on October 5, 1960, which denied without prejudice, their motion for summary judgment dismissing the fourth-party complaint, pursuant to rule 113 of the Rules of Civil Practice. Appeal dismissed, without costs; the order is not appealable. (See Rickman v. Felmus, 8 A D 2d 985 [No. 29]; Kalmanash v. Weinstein, 271 App. Div. 788; Weinrib v. American Binder Co., 270 App. Div. 914.) If the motion shall be renewed, the opposing affidavit or affidavits should be made by a person or persons having knowledge of the facts (Rules Civ. Prac., rule 113). Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.